 

 

 

 

 

 

 

1216/2016 Case 1:15-cv-06049-JSR Documrperepberei#tiled 04/03/20 Page 1 of 1
Merchant: DALCO Reporting, Inc.
170 Hamilton Ave
White Plains, NY 10601 9146849009
US
Order information
Description: Invoices 46566, 46568, 46959, 47592
Order Number: P.O. Number:
Customer ID: Invoice Number: 120616a
Billing Information Shipping Information
Steven Ross
Shipping: 0.00
Tax: 0.00
Total: USD 2,869.75
Payrnent information
Date/Time: 06-Dec-2016 14:11:46 EST
Transaction ID: 20285477541
Transaction Type: Authorization w/ Auto Capture
Transaction Status: Captured/Pending Settlement
Authorization Code: 200643
Payment Method: American Express XXXX2006

 

 

 

https://account.authorize.net/ui/themes/anet/Transaction/TransactionReceipt.aspx?transid=20285477541

1
